Name: 83/328/EEC: Council Decision of 26 May 1983 on the signature and notification of provisional application of the International Agreement on Jute and Jute Products (1982)
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-07-08

 Avis juridique important|31983D032883/328/EEC: Council Decision of 26 May 1983 on the signature and notification of provisional application of the International Agreement on Jute and Jute Products (1982) Official Journal L 185 , 08/07/1983 P. 0001 Spanish special edition: Chapter 11 Volume 18 P. 0232 Portuguese special edition Chapter 11 Volume 18 P. 0232 +++++COUNCIL DECISION OF 26 MAY 1983 ON THE SIGNATURE AND NOTIFICATION OF PROVISIONAL APPLICATION OF THE INTERNATIONAL AGREEMENT ON JUTE AND JUTE PRODUCTS ( 1982 ) ( 83/328/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 113 AND 116 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE INTERNATIONAL AGREEMENT ON JUTE AND JUTE PRODUCTS ( 1982 ) IS OPEN FOR SIGNATURE UNTIL 30 JUNE 1983 ; WHEREAS THE AIMS OF THE SAID AGREEMENT ARE AS FOLLOWS : - TO IMPROVE STRUCTURAL CONDITIONS IN THE JUTE MARKET , - TO ENHANCE THE COMPETITIVENESS OF JUTE AND JUTE PRODUCTS , - TO MAINTAIN AND ENLARGE EXISTING MARKETS AS WELL AS TO DEVELOP NEW MARKETS FOR JUTE AND JUTE PRODUCTS , - TO DEVELOP PRODUCTION OF JUTE AND JUTE PRODUCTS WITH A VIEW , IN PARTICULAR , TO IMPROVING THEIR QUALITY FOR THE BENEFIT OF IMPORTING AND EXPORTING MEMBERS , - TO DEVELOP PRODUCTION , EXPORTS AND IMPORTS OF JUTE AND JUTE PRODUCTS AS REGARDS QUANTITY SO AS TO MEET THE REQUIREMENTS OF WORLD DEMAND AND SUPPLY ; WHEREAS THE MEANS ENVISAGED TO ATTAIN THESE AIMS ARE AS FOLLOWS : - THE IMPLEMENTATION OF PROJECTS OF RESEARCH AND DEVELOPMENT , MARKET PROMOTION AND COST REDUCTION , - THE COLLATION AND DISSEMINATION OF INFORMATION RELATING TO JUTE AND JUTE PRODUCTS , - CONSIDERATION OF IMPORTANT ISSUES CONCERNING JUTE AND JUTE PRODUCTS , SUCH AS THE QUESTIONS OF STABILIZATION OF PRICES AND SUPPLIES AND OF COMPETITION WITH SYNTHETICS AND SUBSTITUTES ; WHEREAS THE AIMS PURSUED BY THE AGREEMENT FALL WITHIN , IN PART , THE FRAMEWORK OF COMMON TRADE POLICY AND , IN PART , WITHIN THAT OF TECHNICAL COOPERATION OR DEVELOPMENT COOPERATION ; WHEREAS APPLICATION OF THE AGREEMENT THUS PRESUPPOSES BOTH COMMUNITY ACTION AND JOINT ACTION BY THE MEMBER STATES ; WHEREAS THE COMMUNITY AND THE MEMBER STATES SHOULD THEREFORE SIGN THE AGREEMENT AND GIVE NOTIFICATION TO THE SECRETARY-GENERAL OF THE UNITED NATIONS ORGANIZATION THAT THEY INTEND TO APPLY IT PROVISIONALLY , SUBJECT TO ITS SUBSEQUENT APPROVAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 BY 30 JUNE 1983 THE COMMUNITY AND THE MEMBER STATES WILL SIGN THE INTERNATIONAL AGREEMENT ON JUTE AND JUTE PRODUCTS ( 1982 ) IN ACCORDANCE WITH ARTICLE 37 THEREOF , AND WILL GIVE NOTIFICATION TO THE SECRETARY-GENERAL OF THE UNITED NATIONS ORGANIZATION , IN ACCORDANCE WITH ARTICLE 39 OF THE AGREEMENT , THAT THEY WILL APPLY THE AGREEMENT PROVISIONALLY , AS IMPORTING MEMBERS , WHEN IT ENTERS INTO FORCE IN ACCORDANCE WITH ARTICLE 40 . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO SIGN THE AGREEMENT ON BEHALF OF THE COMMUNITY AND TO DEPOSIT THE NOTIFICATION OF PROVISIONAL APPLICATION OF THE AGREEMENT . THE TEXTS OF THE NOTIFICATION OF APPLICATION AND OF THE AGREEMENT ARE ATTACHED TO THIS DECISION . DONE AT BRUSSELS , 26 MAY 1983 . FOR THE COUNCIL THE PRESIDENT OTTO GRAF LAMBSDORFF